 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      BLAKE L. WARNER,
                                                                NO. C19-1884RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER REFERRING MOTION TO
                                                                APPOINT COUNSEL TO THE
11
      ALCOA ELECTRICAL AGENCY, et al.,                          SCREENING COMMITTEE

12
                           Defendants.

13
            This matter comes before the Court on plaintiff’s “Application for Court-Appointed
14
     Counsel” (Dkt. # 9) and plaintiff’s Amended Complaint (Dkt. # 11). Mr. Warner is proceeding
15

16   pro se and in forma pauperis. The Court has discretion to request a court-appointed attorney on

17   Mr. Warner’s behalf, see 28 U.S.C. § 1915(e)(1), and this District has implemented a plan for
18   court-appointed representation of civil rights litigants. The plan requires the Court to assess a
19
     plaintiff’s case before forwarding a request for counsel to the Pro Bono Screening Committee for
20
     further review and possible appointment of pro bono counsel. See General Order, August 1,
21
     2010, Section 3(c). In its initial assessment, the Court evaluates the case to ensure that the claims
22

23   are not frivolous and that the plaintiff is financially eligible. Id. Mr. Warner recently amended

24   his complaint in response to the Court’s Order Requiring More Definite Statement. The amended
25   complaint, read liberally and in conjunction with the attached documents, alleges that the three
26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 1
 1   named defendants were interested in interviewing Mr. Warner until he requested an ASL
 2   interpreter and/or a video teleconference. The amended complaint satisfies these criteria.
 3
            The Clerk of Court is therefore directed to forward to the Screening Committee Mr.
 4
     Warner’s amended complaint (Dkt. # 11), his motion for court-appointed counsel (Dkt. # 9), and
 5

 6   a copy of this order for review and recommendation in accordance with the District’s pro bono

 7   plan. The Clerk of Court is also directed to renote Mr. Warner’s motion for appointment of
 8   counsel on the Court’s calendar for Friday, June 5, 2020, to give the Screening Committee time
 9
     to make its recommendation.
10

11          Dated this 6th day of April, 2020.
12                                               A
13                                               Robert S. Lasnik
                                                 United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 2
